                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 (MAXIMILIANO) SILEONI,

                      Plaintiff,                Case No. 1:21-CV-00038-DCN

 vs.                                            INITIAL REVIEW ORDER
                                                BY SCREENING JUDGE
 INTERNAL REVENUE SERVICE,
 IRS DIRECTOR,

                      Defendants.


       The Complaint of Plaintiff Maximiliano Sileoni was conditionally filed by the Clerk

of Court due to his status as a prisoner and pauper. Dkts. 3, 1. A “conditional filing” means

that Plaintiff must obtain authorization from the Court to proceed. After reviewing the

Complaint, the Court has determined that Plaintiff cannot proceed on his claims without

further administrative action and amendment.

                              REVIEW OF COMPLAINT

   1. Standards of Law

       Under modern pleading standards, Federal Rule of Civil Procedure 8 requires a

complaint to “contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Iqbal/Twombly “facial



INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
plausibility” standard is met when a complaint contains “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id., citing Twombly, 550 U.S. at 556. A plaintiff must provide sufficient factual

allegations to show that there is “more than a sheer possibility that a defendant has acted

unlawfully.” Ibid. “Where a complaint pleads facts that are ‘merely consistent with’ a

defendant’s liability, it ‘stops short of the line between possibility and plausibility of

‘entitlement to relief.’” Ibid.

          In addition, the Prison Litigation Reform Act (PLRA)1 requires the Court to screen

all pro se prisoner and pauper complaints to determine whether they have stated a claim

upon which relief can be granted before such complaints are served on the defendants. 28

U.S.C. §§ 1915 & 1915A. The Court must dismiss any claims that are frivolous or

malicious, that fail to state a claim upon which relief may be granted, or that seek monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

          The Court liberally construes a pro se plaintiff’s pleadings to determine whether the

case should be dismissed for lack of a cognizable legal theory or a failure to plead sufficient

facts to support a cognizable legal theory under the Iqbal/Twombly standard. The critical

inquiry is whether a constitutional claim, however inartfully pleaded, has an arguable legal

and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir. 1989). Rule 12(b)(6)

authority to dismiss claims as explained in Jackson was expanded by the PLRA, giving

courts power to dismiss deficient claims sua sponte, either before or after opportunity to



1
    Pub. L. No. 104-134, 110 Stat. 1321, as amended, 42 U.S.C. § 1997e, et seq.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
amend as explained in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). For

Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it possible to

bring a cause of action under the Amendments of the United States Constitution.

       In March 2020, Congress passed the Coronavirus Aid, Relief, and Economic

Security Act (“CARES Act”), 26 U.S.C. § 6428, to provide emergency relief to individuals

in the form of a tax credit (payment) for 2020. Additional relief was provided in 2021. To

qualify for the payments, a person must be a United States citizen, a lawful permanent

resident (“green card” holder), or a qualifying resident alien, and must have a Social

Security number. See id.

       If a person is eligible to collect all or some of the stimulus money, but it never

arrived, he can claim the missing money on his 2020 tax return as a “Recovery Rebate

Credit,” using 2020 Form 1040 or Form 1040-SR to claim a catch-up stimulus payment.

If a person does not usually file a tax return because he does not meet the required income

threshold, he will nevertheless need to file a 2020 return to obtain the stimulus payments.

Plaintiff has provided no plausible factual allegations that he has filed his tax return and

has received a written rejection or notice of disallowance of his claim for stimulus funds

explaining that he is being denied funds simply because he is an alien, such that would

support an equal protection claim.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
   2. Factual Allegations and Discussion

       Plaintiff, who is an Idaho state prisoner, alleges that he is a resident alien of the

United States, but he has been excluded from receiving CARES Act stimulus funds.

However, he has not provided any proof that he is eligible for stimulus funds or has taken

the necessary steps to request the funds from the Internal Revenue Service by filing a 2020

tax return to claim the funds. Therefore, his lawsuit is premature. The Court will stay this

case for a period of 180 days while Plaintiff files his tax return to obtain his funds. He may

file an amended complaint within that time frame if he qualifies but has been denied the

funds, and he must provide proof of written denial and the reasons for the denial. He must

file a notice of voluntary dismissal if he receives his funds.

                                          ORDER

       IT IS ORDERED:

   1. This case shall be STAYED for a period of 180 days. It shall be administratively

       terminated during that time period, without affecting Plaintiff’s filing date or his

       claims.


   2. Within 180 days after entry of this Order, Plaintiff must file either an amended

       complaint showing how his federal statutory or constitutional rights have been

       violated (including exhibits supporting the IRS disallowance of his claims), or a

       notice of voluntary dismissal if he qualifies for and receives his stimulus money

       from the United States government. If Plaintiff does nothing further within that time




INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
     frame, this case will be dismissed for failure to state a claim upon which relief can

     be granted, without further notice.


                                               DATED: May 3, 2021


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
